
	

115 S1254 IS: Health Care for Small Business Act
U.S. Senate
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1254
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2017
			Ms. Stabenow (for herself, Mr. Peters, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the small employer health insurance credit.
	
	
		1.Short title
 This Act may be cited as the Health Care for Small Business Act.
		2.Expansion of Small Employer Health Insurance Credit
 (a)In generalSection 45R of the Internal Revenue Code of 1986 is amended— (1)in subsection (a), by striking in the credit period,
 (2)by amending subsection (c) to read as follows:  (c)Phaseout of credit amount based on average wagesThe amount of the credit determined under subsection (b) without regard to this subsection shall be reduced (but not below zero) by such amount multiplied by a fraction—
 (1)the numerator of which is the average annual wages of the employer in excess of the dollar amount in effect under subsection (d)(3)(B), and
 (2)the denominator which is the amount equal to the difference between— (A)the dollar amount in effect under subsection (d)(1)(B), and
 (B)the dollar amount in effect under subsection (d)(3)(B)., (3)in subsection (d)—
 (A)in paragraph (1)— (i)in subparagraph (A), by striking 25 and inserting 50, and
 (ii)in subparagraph (B), by striking an amount equal to twice the dollar amount in effect under paragraph (3)(B) for the taxable year and inserting $75,000, and (B)in paragraph (3), by amending subparagraph (B) to read as follows:
						
 (B)Dollar amountThe dollar amount under this subparagraph shall be $50,000., (4)in subsection (e)—
 (A)by striking paragraph (2), and (B)by redesignating paragraphs (3) through (5) as paragraphs (2) through (4), respectively,
 (5)by amending subsection (g) to read as follows:  (g)Cost-of-Living adjustment (1)In generalIn the case of any taxable year beginning in a calendar year after 2017, each dollar amount in paragraphs (1)(B) and (3)(B) of subsection (d) shall be increased by an amount equal to—
 (A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for such calendar year, determined by substituting calendar year 2016 for calendar year 1992 in subparagraph (B) thereof.
 (2)RoundingIf any increase under paragraph (1) is not a multiple of $1,000, such increase shall be rounded to the next lowest multiple of $1,000., and
 (6)in subsection (i), by striking 2-year limit on the credit period through the use of successor entities and the avoidance of the limitations and inserting limitation.
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016.  